DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
Claims 1-16, 19 have been canceled, claim 30 is newly added, and claims 17-18, 20-30 have been considered on the merits. All arguments have been fully considered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17-18 and 20-30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US2009/0263849; “Sun2009” hereinafter) in view of Zhang et al. (2015, Biomater. Sci.), Raghavan et al. (2009, Tissue Engineering) Grosberg et al. (2012, J. Pharmacol. Toxicol. Methods) in further view of Sun et al. (US 2006/0105011; “Sun2006” hereinafter) and Guillemette et al. (US 2016/0297104)

Sun2009 do not particularly teach the cells being mammalian muscle cells (claim 17), smooth muscle cells (claim 23), skeletal muscle cells (claim 24), cardiac muscle cells (claim 25) or human muscle cells (claim 29). However, Sun2009 teach that the tissue analog being heart, skeletal muscle, smooth muscle, cardiac muscle, etc. (para. [0025], [0159]), and the cells utilized in the method include human cells (para. [0159]). Thus, it would have been obvious to a person skilled in the art to use cardiac muscle cells, smooth muscle cells, skeletal muscle cells derived from human for the desired tissue analog to be produced by the method of Sun2009 with a reasonable expectation of success. 
Sun2009 do not teach the “solidified” biocompatible matrix, and the structure integrity of the fiber being maintained between layers and the layers being structurally discrete (claim 17). 
Zhang et al. teach a method of bioprinting smooth muscle cells (HUVSMCs) encapsulated in sodium alginate, and the alginate and CaCl2 solutions are dispensed through the sheath and core sections of the coaxial nozzle, respectively (see Fig. 1B). Zhang et al. teach the fabricated vasculature conduits maintained their structural integrity (p.6, 3.1. Fabrication of vasculature conduits).
It would have been obvious to a person skilled in the art to use the known technique in the art as taught by Zhang et al. in extruding/dispensing and crosslinking the alginate hydrogel of Sun2009 with a reasonable expectation of success.

Sun2009 in view of Zhange et al. do not teach steps of contacting the tissue structure with a test agent, and determining the effect of the agent by measuring a dimensional change (claim 17).
Raghavan et al. teach that bioengineered 3D physiological model for colonic longitudinal smooth muscle is utilized for testing contractile agonists, and the stretch of the tissue was measured (see entire document; p.1001, Physiological testing protocols). 
Grosberg et al. teach in vitro contractility assay using bioengineered muscle tissue for smooth and striated muscle on a chip for testing muscles’ contractile performance, and measure contractile properties (see entire document). Grosberg et al. teach that accurate contractility data can aid in development of more effective and safer drugs (see Abstract).
It would have been obvious to a person skilled in the art to use the tissue analog mimicking muscle tissues of Sun2009 in view of Zhang et al. for in vitro contractility 
While Raghavan et al. or Grosberg et al. do not particularly disclose “dimensional change”, however, a person skilled in the art would recognize that contractile change including stretch or length change measured by Raghavan et al. or Grosberg et al. of the tissue would be considered as dimensional change, and thus, it would have been obvious to a person skilled in the art to measure dimensional changes caused by contraction of the muscle tissue formed by the method of Sun2009 in view of Zhang et al. with a reasonable expectation of success.
Sun2009 teach a vessel structure mimicking naturally occurring vessel network in the tissue analog 3D construct comprising cells mixed with the tissue analog matrix by using a bioprinting freeform fabrication process for a layer-by-layer deposition (para. [0039]). Thus, the structure of the vessel of Sun2009 is considered as a cylinder/tube as claimed in claim 18.
Furthermore, it is well known in the art that 3D bioprinting technique is capable of producing any desired shape including a tubular or rod shape or a planar sheet shape according to Guillemette et al. Guillemette et al. teach a method of 3D printing multilayered filaments or stream of materials containing layers of biological components such as cells to produce a tubular or rod product, or a flat sheet orientation (paras. [0037], [0063], [0086], [0098], [0166]).
	Thus, it would have been obvious to a person skilled in the art to form any desired shape of a tissue analog by using the method of Sun2009 in view of Zhang et al. with a reasonable expectation of success.

Sun2006 teach a method of engineering a tissue using a 3D printing technique (see paras. [0027]-[0029]), that is substantially similar, if not identical, to the method of Sun2009, and Sun2006 teach that the hydrogel can be continuously extruded from the nozzle (para. [0037]). Furthermore, a continuous printing is taught by Guillemette et al. Guillemette et al. teach a method of 3D printing multilayered filaments or stream of materials containing layers of biological components such as cells to produce a tubular or rod product, or a flat sheet orientation (paras. [0037], [0063], [0086], [0098]. [0166]), and the filaments can be continuous (paras. [0219]-[0221]).
Thus, it would have been obvious to a person skilled in the art to form a tissue construct/analog by continuously extruding hydrogel filament as taught by Sun2006 in the method of Sun2009 in view of Zhang et al. with a reasonable expectation of success. 
Regarding the fiber being continuously bioprinted through at least 3-10 or more layers of the structure (claim 21), As discussed above, it is known in the art that 3D printing multilayered filaments or stream of materials containing layers of biological components such as cells, and the filaments are continuous according to Guillemette et al. For example, Fig. 6(b) shows an example of continuous printing of filaments forming multilayers. Furthermore, Sun2006 teach the structure with 10 layers of alginate filament (para. [0027]). Thus, it would have been obvious to a person skilled in the art to continuously printing filaments of Sun2009 in view of Zhang et al. to form multilayered structure having 3 or more layers of continuous filaments.

Regarding claim 28 that the additional cell type being disposed around the outside of the fiber as an external/second layer, Sun2009 in view of Zhang et al. do not teach the limitation. However, Sun2009 discloses that a multi-nozzle bioprinting system capable of depositing different biomaterials and cells reproducibly in precise locations can be used for several different layered manufacturing. Since Sun2009 teach different cell types can be used in combination, and using a multi-nozzle system, different layers with different cell types can be manufactured, it would have been obvious to a person skilled in the art to use an additional cell type as a second layer external to the layer formed with a filament having muscle cells with a reasonable expectation of success.
Regarding the new claim (claim 30) directed to the diameter of the fiber being 10-300 micron, Sun2009 teaches that the diameter of the fibers are 30-40 micron (para. 108).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 


Response to Amendment/Arguments
The declaration under 37 CFR 1.132 filed 12/17/2020 is insufficient to overcome the rejection of claims 17-18 and 20-29 based upon Sun et al. as set forth in the last Office action.
The declaration discloses experimental data showing the concept of printing a smooth muscle cell-loaded alginate fiber comprised of an alginate/collagen biomaterial into a bath of calcium chloride. Compared to Figure 1, as alleged to be the claimed invention, Figure 2 shows inconsistent formation of fibers when extruding an alginate/collagen/SMC directly into a bath of CaCl2. The declaration discloses that the use of co-axial cross-linking on-print head reduces the shear stress, and fibers in the desired range (10-300 microns) can be generated without requiring a narrow diameter nozzle. 
It appears that the declaration intends to point out that the on-chip cross-linking of the instant application, which is not claimed, is different than the direct extruding the alginate/collagen/SMC mixture into a bath of CaCl2. 
First, none of the alleged features discussed in the declaration is disclosed in the instant claims. The instant claims are directed to the method of evaluating the effect of a test agent and/or condition on the contractile function of mammalian muscle cell by contacting a synthetic living tissue structure comprising a continuous fiber of mammalian muscle cells dispensed from a bioprinter. There is no disclosure how the fiber is printed or what kind of materials used for the formation of the continuous fiber. Furthermore, “on-chip crosslinking” is not claimed. 

It is noted that such continuous bioprinting and simultaneous crosslinking is disclosed only for alginate based biocompatible matrix in the instant specification (para. 34). The data shown in the declaration is only to alginate based bioprinting. However, the instant claims do not particularly limit the type of biocompatible matrix being alginate.
The instant claim rejection under 35 USC §103 cites a new reference, Zhang et al., in order to substantiate the structural integrity and shape fidelity of the alginate fiber bioprinted by the method of Sun2009. The “on-chip” crosslinking or “simultaneous” crosslinking of alginate as shown in the declaration is known in the art according to Zhang et al. (see claim rejection above). Thus, it would have been obvious to a person skilled in the art to use a known technique in the field for the method of Sun2009, and it is the Examiner’s position that the combined teachings of Sun2009 and Zhang et al. would result in the substantially similar, if not identical, continuous fiber of alginate encompassing a mammalian muscle cell with the claimed structural integrity and shape fidelity as claimed because the fiber and the tissue structure of Sun2009 in view of Zhang et al. would be produced by the same technique.
12/17/2020 have been fully considered but they are not persuasive. The argument is mainly based on the features discussed in the declaration which the Examiner has addressed above.
Finally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

	The following NPL document is relevant to the instant application but not cited in the claim rejection.
	Tan et al. Direct bioprinting of alginate-based tubular contructs using multi-nozzle extrusion-based technique. 1st International Conference on Progress in Additive Manufacturing (Pro-AM 2014) 26-28 May 2014, Singapore.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/Primary Examiner, Art Unit 1632